DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/22 has been entered.
 
Response to Arguments
35 USC 101.
Applicant asserts the claims as amended to recite first and second computation paths are drawn to patent eligible subject matter under 35 USC 101 (Remarks, p. 7).
Examiner respectfully disagrees.
The claims merely generally link the mathematical concepts and mental steps to the artificial neural network , or the processor in a manner that merely recites “apply it”.  See MPEP 2106.04(d), “[m]erely reciting the words “apply it” (or an equivalent) with the judicial exception” have been found by the courts not to integrate a judicial exception into a practical application. Furthermore, amendment to recite different computation paths, first and second computation paths, merely generically recite structure “computation path” to perform the mathematical function without specifically limiting the structure in conjunction with a particular machine or manufacture that is integral to the claim.  As claimed the structure flows generically from the claimed function of separating computation paths based quantizing values of a tensor for different regions.  Said another way, the claimed structure merely flows as a natural consequence of the mathematical calculations and includes no more than mere instructions to perform the functions on a generic component.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claims 1, the under the Alice framework Step 1, the claims fall within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts, and mental processes.  The step of dividing a tensor into a first and second region is a mental process.  The step of quantizing values of a tensor in the first region, and quantizing values of the tensor in the second region, wherein a value of the tensor in the first region is based on a first input value, and wherein a value of the tensor in the second region is based on a second input value and an offset value is a mathematical calculation of quantizing.  
Under the Alice framework Step 2A prong 2 analysis, the claim recite the following additional elements: an artificial neural network, a first computation path, and a second computation path. The claim merely generally links the mathematical concepts and mental steps to the artificial neural network, a technological environment, in a manner that merely recites “apply it” to the artificial neural network. Recitation of different computation paths, first and second computation paths, merely generically recite structure “computation path” to perform the mathematical function without specifically limiting the structure in conjunction with a particular machine or manufacture that is integral to the claim.  As claimed the structure flows generically from the claimed function of separating computation paths based quantizing values of a tensor for different regions.  Said another way, the claimed structure merely flows as a natural consequence of the mathematical calculations and includes no more than mere instructions to perform the functions on a generic component.   For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links an additional element to the mathematical concepts and mental processes to a technological environment, and generically recites structure to perform claimed function in a manner that flows as a natural consequence of the mathematical calculations, amounting to no more than mere instructions to perform the functions on a generic component.  The novelty is in the mathematical concepts, and mental processes, i.e. the quantizing values of a tensor differently by region.  As claimed, no technological innovation is apparent in the neural network or the processor implemented in two computation paths beyond the mathematics and the mental processes. For these reasons claim 1 does not amount to significantly more than the abstract idea.
Claims 2-18 are rejected for at least the reasons provided with respect to claim 1.  Claims 2-18 merely further mathematically limit the mathematical relationships and calculations recited in claim 1. Claim 15 recites the tensor includes two channels.  The element “channels” modifies tensor, which is a mathematical construct.  For this reason, the term channel is interpreted to be a type of tensor value that is modeled, and not a channel in an artificial neural network. Claims 2-18 contain no additional elements that would require analysis under steps 2A prong 2 or 2B.  

Regarding claims 19, the under the Alice framework Step 1, the claims fall within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts, and mental processes.  The step of dividing a tensor into a first and second region is a mental process.  The step of quantizing values of a tensor in the first region, and quantizing values of the tensor in the second region, wherein a value of the tensor in the first region is based on a first input value, and wherein a value of the tensor in the second region is based on a second input value and an offset value is a mathematical calculation of quantizing.  
Under the Alice framework Step 2A prong 2 analysis, the claim recite the following additional elements: at least one processor configured to execute procedures, of an artificial network, a first computation path, and a second computation path. The claim merely generally links the mathematical concepts and mental steps to the artificial neural network, a technological environment, and the processor in a manner that merely recites “apply it” to the artificial neural network, and the processor. Recitation of different computation paths, first and second computation paths, merely generically recite structure “computation path” to perform the mathematical function without specifically limiting the structure in conjunction with a particular machine or manufacture that is integral to the claim.  As claimed the structure flows generically from the claimed function of separating computation paths based quantizing values of a tensor for different regions.  Said another way, the claimed structure merely flows as a natural consequence of the mathematical calculations and includes no more than mere instructions to perform the functions on a generic component.   For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links an additional element to the mathematical concepts and mental processes to a technological environment and processor, and generically recites structure to perform claimed function in a manner that flows as a natural consequence of the mathematical calculations, amounting to no more than mere instructions to perform the functions on a generic component.  The novelty is in the mathematical concepts, and mental processes, i.e. the quantizing values of a tensor differently by region.  As claimed, no technological innovation is apparent in the neural network or the processor implemented in two computation paths beyond the mathematics and the mental processes. For these reasons claim 1 does not amount to significantly more than the abstract idea.

Regarding claim 20,  the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts.  The steps of summing activation and weight products for a first and second region of a quantization range, and summing activations for the second region are mathematical calculations of summing.   
Under the Alice framework Step 2A prong 2 analysis, the claims recite the following additional elements: a first computation path comprising a first accumulator, a second computation path comprising a second accumulator, and a third accumulator.  The claims merely generally links the mathematical concepts to the respective accumulator in a manner that merely amounts to instructions to implement the sum in a summing device.  The claim does not specifically limit the abstract idea to a particular machine or manufacture other than sum in accumulators, wherein an accumulator is a device that sums and wherein the first and second accumulators are in first and second paths respectively.  Recitation of different computation paths, first and second computation paths, and a third accumulator merely generically recite structure “computation path comprising an accumulator” and “an accumulator” to perform the mathematical function without specifically limiting the structure in conjunction with a particular machine or manufacture that is integral to the claim.  As claimed the structure flows generically from the claimed function of separating computation paths based quantizing values of a tensor for different regions, and a third accumulator to sum activations.  Said another way, the claimed structure merely flows as a natural consequence of the mathematical calculations and includes no more than mere instructions to perform the functions on a generic component.   For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claims either merely generally links an additional element to the mathematical concepts.  The novelty is in the mathematical concepts, summing activation and weight products by region of quantized range, and summing activations for a second region.  As claimed, no technological innovation is apparent in the paths and the accumulators. For these reasons claim 20 does not amount to significantly more than the abstract idea.

Allowable Subject Matter
For the reasons stated in the office action dated 07/20/22, claims 1-20 would be allowable if rewritten to overcome the rejections under 35 USC 101. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182